Case: 20-20434      Document: 00516385368           Page: 1     Date Filed: 07/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        July 7, 2022
                                   No. 20-20434
                                 Summary Calendar                     Lyle W. Cayce
                                                                           Clerk


   Willie T. Washington,

                                                              Plaintiff—Appellant,

                                        versus

   UTMB; John Sealy Hospital Galveston,

                                                            Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:20-CV-177


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Willie T. Washington, Texas state prisoner # 000856, appeals the
   district court’s dismissal, with prejudice, of his 42 U.S.C. § 1983 civil suit for
   failure to state a claim upon which relief could be granted. In his complaint,
   Washington alleged that officials committed malpractice and were


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20434         Document: 00516385368        Page: 2    Date Filed: 07/07/2022




                                     No. 20-20434


   deliberately indifferent to his serious medical needs when they performed an
   unnecessary surgery after his diagnosis with prostate cancer.
          We must examine the basis of our jurisdiction, sua sponte, if
   necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely
   “notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.
   Russell, 551 U.S. 205, 214 (2007). Regardless of how it is labeled or classified,
   a motion seeking reconsideration is treated as a Federal Rule of Civil
   Procedure 59(e) motion if it is filed within the applicable 28-day time limit.
   See FED R. CIV. P. 59(e); Mangieri v. Clifton, 29 F.3d 1012, 1015 n.5 (5th Cir.
   1994) (applying this legal tenet in the context of the former 10-day time limit
   for filing a Rule 59(e) motion). Under Federal Rule of Appellate Procedure
   4, the filing of a timely Rule 59(e) motion renders a notice of appeal
   ineffective until an order is entered disposing of the post-judgment motion.
   FED. R. APP. P. 4(a)(4)(B)(i); see FED. R. APP. P. 4(a)(4)(A)(iv); see also
   Simmons v. Reliance Standard Life Ins. Co. of Texas, 310 F.3d 865, 868 (5th
   Cir. 2002) (“Rule 4(a)(4) suspends the time for review by this Court
   because, until the district court addresses all post-judgment motions
   specified by the rule, it has not entirely finished with a case.”).
          Because Washington filed objections to the district court’s dismissal
   of his § 1983 complaint within 28 days of the entry of final judgment, those
   objections are properly construed as a Rule 59(e) motion. See Mangieri, 29
   F.3d at 1015 n.5; United States v. Gallardo, 915 F.2d 149, 150 n.2 (5th Cir.
   1990); FED. R. CIV. P. 59(e). The district court has not yet ruled on
   Washington's Rule 59(e) motion; therefore, his notice of appeal is not yet
   effective,    and     this   appeal    is   premature.         See    FED.    R.
   APP. P. 4(a)(4)(B)(i); Burt v. Ware, 14 F.3d 256, 260-61 (5th Cir. 1994).
          Accordingly, this case is REMANDED for the limited purpose of
   allowing the district court to rule on the outstanding Rule 59(e) motion as
   expeditiously as possible, consistent with a just and fair disposition thereof.



                                           2
Case: 20-20434     Document: 00516385368          Page: 3   Date Filed: 07/07/2022




                                   No. 20-20434


   Burt, 14 F.3d at 260-61. We hold the appeal and Washington’s motions to
   file supplemental briefs in abeyance until the notice becomes effective, and
   we retain jurisdiction over the appeal except for the purposes of the limited
   remand. We also instruct the clerk of this court to process the appeal
   immediately upon the return of the case from the district court.
          LIMITED REMAND; APPEAL HELD IN ABEYANCE




                                         3